Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 6-9, 11, and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art searched and made of record fails to anticipate or make obvious the claimed invention.  Specifically, the prior art searched and made of record fails to teach the amended limitation(s) in the independent claims in combination with the other elements of the independent claims.  Further, the amended limitation(s) in the independent claims in combination with the other elements of the independent claims provides a scope that is beyond the abstract and are significantly more than a generic computer implementation of an otherwise abstract process.


The prior art made of record is considered pertinent to applicant's disclosure but fails to anticipate or make obvious the claimed invention.
Newman et al. (U.S. Pre-Grant Publication No. 2015/0199319, hereinafter referred to as Newman) teaches a system for predictive queue flushing for real-time data synchronization between two data stores, comprising:
A first data store stored in a memory of and operating on a processor of a first computing device;

A second data store stored in a memory of and operating on a processor of a second computing device, wherein the first and second data stores each comprises a shared data set; and
Newman teaches a first and second computer 110a and 110b connected over network 108 to server 104 having stored on it document 102 (Figure 1) where a local copy of the document resides on the computers for editing by the browser-based application (Para. [0037]).
A data synchronization system comprising a memory, a processor, a plurality of software components stored in the memory and operating on the processor, the plurality of software components comprising:
A first data synchronization interface communicating via a network with the first data store;
Newman teaches a document sharing and editing application 106 on server 104 for interfacing with computers 110a and 110b over network 108 (Paras. [0014]-[0015] & Fig. 1).
A second data synchronization interface communicating via a network with the second data store;
Newman teaches a document sharing and editing application 106 on server 104 for interfacing with computers 110a and 110b over network 108 (Paras. [0014]-[0015] & Fig. 1).
A change queue configured to receive change events from the first and second data stores and to store them in a first-in-first-out queue, wherein each change event corresponds to a plurality of changes in data of the shared data set at either the first data store or the second data store;

A queue monitor configured to monitor the change queue;
Newman teaches monitoring the received changes from clients that are then merged with the current version to determine a new version of the document (Paras. [0041]-[0042]).
A policy manager configured to establish a synchronization policy for synchronizing the shared data set between the first and second data stores;
Newman teaches a policy manager configured to establish a synchronization policy for synchronizing the received changes for the shared document from clients (Paras. [0041]-[0044]).
A query generator configured to flush the change queue according to the established synchronization policy, wherein flushing the change queue comprises at least discarding data that is awaiting action, and to generate a plurality of queries to synchronize changes to the shared data set between the first and second data store;
Newman teaches flushing the change queue according to the established synchronization policy and generating updates to send to clients (Paras. [0041]-[0044]).
Newman further teaches flushing of the change queue comprising discarding data that is awaiting action by teaching not all changes are merged into the document (Para. [0023] and [0042]), thus teaching discarding data that is awaiting action.
Wherein the change queue is flushed in accordance with the established synchronization policy; and
Newman teaches sending an update to the computer including the new version number and content of the changes to the browser-based application (Paras. [0041]-[0044]).
Wherein, when the change queue is flushed, the shared data sets of the first data store and of the second data store are synchronized.
Newman teaches flushing updates to clients for synchronizing the client version with the determined new version (Paras. [0041]-[0044]).

Lawrence et al. (U.S. Pre-Grant Publication No. 2003/0084361, hereinafter referred to as Lawrence) teaches a log recording activity, “keeping track of events such as the time that data was accessed, which rows and tables were accessed and/or changed, and so on” (Para. [0033]) thereby teaching a timestamp associated with the received change events. Lawrence further teaches “for each update to the data structure, the log contains: information about the operation, the part of the data structure that was affected, the time when the operation was performed and an identifier representing the source of the update (for example, a user id)” (Para. [0038]). Lawrence also teaches “the synchronization events may be selected such that more frequent synchronization events occur during time intervals having a higher rate of change of data in the original data set…alternatively, synchronization events may be selected such that fewer synchronization events are required to synchronize the data at regular intervals by eliminating synchronization events during periods of relatively low rates of change of the data” (Para. [0006]) and determining “when synchronization events should occur” based on “past measurements…used to form a model to infer how data is likely to change in the future” (Para. [0033]-[0034]).

Birk et al. (U.S. Pre-Grant Publication No. 2014/0258231, hereinafter referred to as Birk) teaches 
Cravo (UK Patent Application Publication No. GB2420882A) teaches synchronizing databases stored on separate devices wherein each database submits a list of changes made to that copy of the database since the last synchronization event to a central server, the server then merges all of these lists to produce a master list, then, using the mast list, each device is sent a list of changes that are needed for the database on that device to be synchronized, and the changes are carried out on each database.
Vierich et al. (U.S. Pre-Grant Publication No. 2008/0104140) teaches an editing of a data model where multiple users maintain a local copy of a stored model and an action log manager creates a model action log for the stored model and tracks actions executed on the stored model.  It is further taught that the current action log for each model copy records actions executed on the model copy, and the model merger manager merges the model copies into the stored model in the repository, by playing the actions in the current action log against the stored model in the repository.
Redko et al. (U.S. Patent No. 9,875,041) teaches synchronized change tracking in data storage volumes where a current change list is converted into a frozen change list, which can merge with future current change lists.  It is further taught that the frozen changes list, which may comprise an indication of all data blocks at the volume that have been changed for a given time period being tracked, , can be provided to the backup client.
Bruening et al. (U.S. Pre-Grant Publication No. 2016/0055226) teaches keeping all changes made on objects, recording the transformed operations in a history log and handling conflicts and ties in the described manner where users can collaboratively work both online and offline on an object graph and merge their respective changes without the need for user interaction to resolve conflicts.
Hrebicek et al. (U.S. Patent No. 10,235,331) teaches synchronizing data across a plurality of endpoints where each endpoint has a master copy of each file and the locally stored file is synchronized to propagate to other endpoints changes that are made to the local copy and to update the local copy to reflect changes made to other endpoints (Col. 3 Lines 6-42).
Wang et al. (U.S. Patent No. 8,671,074) teaches merging a set of multiple log streams into a single change stream and then logically replicating the changes to one or more destination data systems as a single stream of changes (Col. 3 Line 66 – Col. 4 Line 15).
Yan et al. (U.S. Pre-Grant Publication No. 2010/0318495) teaches a query handler configured to receive a query applicable against different combinations of a plurality of remote databases, a corresponding plurality of replica databases including at least some replicated data of respective ones of the remote databases, wherein the query arrives at a plurality of query arrival times and is executed at a plurality of query execution times.
Goh et al. (U.S. Pre-Grant Publication No. 2006/0271600) teaches synchronization of a plurality of different data types between a main computer and one or more remotely disposed computer elements, where the controller includes an orchestrator which responds to requests for data synchronization for components in accordance with predetermined policies maintained by a policy management system.
Yendluri (U.S. Pre-Grant Publication No. 2014/0181301) teaches providing users with managed access to cloud stores distributed across multiple, disparate providers, in a device-independent manner, where a common API and user-friendly user interface allow for a single sign-on access to the various providers.
Quinn et al. (U.S. Pre-Grant Publication No. 2008/0147834) teaches queueing a response to a change request.
Greenspan et al. (U.S. Patent No. 9,218,102) teaches a client node that revises a text document locally and frequently sends those edits to the host of the text document and receives updates from the other clients via the host, and revises the local text document accordingly.
Bae et al. U.S. Pre-Grant Publication No. 2015/0127836) teaches establishing a logical session between first and second client devices and transmitting events through the logical session.
Jayanti Venkata et al. (U.S. Pre-Grant Publication No. 2016/0087854) teaches communicating to remote devices information about change events related to changes in access to an enterprise system, a device access management system may facilitate communication about a change event to the remote devices.
Grieve et al. (U.S. Patent No. 8,738,706) teaches managing document that can be shared among multiple users that can edit the document in a collaborative system and apply operational transformation capability, the transformed change transmitted to the second user device.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195.  The examiner can normally be reached on Monday-Friday 9:30am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R. F. M./
Examiner, Art Unit 2154
1/29/2021

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154